Citation Nr: 0533171	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  02-01 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama



THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied and final claim of entitlement to service 
connection for atrophic right testicle, and if so, whether 
service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to May 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2000 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which determined that new and 
material evidence was not received to reopen a previously 
denied and final claim of entitlement to service connection 
for atrophic right testicle.  Appeal to the Board was 
perfected.

In September 2005, the veteran testified in person at a Board 
hearing before the undersigned Veterans Law Judge, sitting in 
Montgomery, Alabama.  The hearing transcript is of record.


FINDINGS OF FACT

1.  In November 1995, the RO determined that new and material 
evidence was not submitted on the claim of entitlement to 
service connection for atrophic right testicle, originally 
denied in an August 1971 rating decision.  The veteran was 
notified of the 1971 and 1995 decisions and of his appeal 
rights in August 1971 and November 1995, but did not initiate 
appeal of either decision.    

2.  After November 1995, the veteran took no further action 
on his atrophic right testicle claim until April 2000, when 
he petitioned the RO to reopen the same claim.  After the 
RO's September 2000 denial on the grounds that no new and 
material evidence was submitted, he perfected an appeal of 
this denial to the Board.  

3.  Evidence submitted since November 1995, with regard to 
the issue of entitlement to service connection for atrophic 
right testicle, is either cumulative or redundant of evidence 
of record in November 1995; does not bear directly and 
substantially under the specific matter under consideration; 
and, by itself or in connection with evidence previously 
assembled, is not significant enough that not considering it 
would be unfair to the appellant as to the merits of the 
claim.    


CONCLUSIONS OF LAW

1.  The November 1995 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2005).  

2.  New and material evidence has not been received since 
November 1995 with respect to the claim of entitlement to 
service connection for atrophic right testicle and the claim 
is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence - Atrophic Right Testicle

Generally, a claim which has been denied in an unappealed 
Board or RO decision cannot thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is found in 38 U.S.C.A. § 5108, which 
provides that, if new and material evidence is presented or 
secured with respect to a disallowed claim, then the 
Secretary shall reopen and reconsider the claim.

The Board must address the issue of new and material evidence 
in the first instance because the submittal of such evidence 
is a prerequisite to the Board's jurisdiction to reach the 
underlying claim and to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. 
App. 1 (1995).  Once the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in this regard is irrelevant.  
Barnett, 83 F.3d at 1383.  Further analysis, beyond the 
evaluation of whether the evidence submitted in the effort to 
reopen is new and material, is neither required nor 
permitted.  Id. at 1384.  Any finding entered when new and 
material evidence has not been submitted is a "legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (The Board 
has a jurisdictional responsibility to consider whether it 
was proper for a claim to be reopened, regardless of whether 
the previous action denying the claim was appealed to the 
Board.).

Evidence to be reviewed for sufficiency to reopen a 
previously denied claim is evidence submitted since the most 
recent final denial of the claim on any basis.   Evans v. 
Brown, 9 Vet. App. 273 (1996).  Basically, an RO denial is 
final if there is no communication indicating disagreement 
with the denial within a year after the date of notice 
thereof.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2005).  With respect to Board 
denials, in general, they are final as of the date of mailing 
as stamped on the face of the decision.  38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2005).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether 
evidence presented or secured since the last final denial of 
the claim is "new and material."  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209, 218-219 (1999) 
(en banc); Hodge v. West, 155 F.3d 1356, 1359-1360 (Fed. Cir. 
1998).  New and material evidence is evidence not previously 
submitted to agency decision-makers; which bears directly and 
substantially under the specific matter under consideration; 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened; which, by itself or when 
considered with previous evidence of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
(The Board notes that 38 C.F.R. § 3.156 was revised within 
the last several years; however, the revised version was 
promulgated after the appellant filed his claim to reopen in 
April 2000, and as such, the "old" version in effect in 
April 2000 and cited above applies here.)  

As for the second step, if VA determines that the evidence is 
new and material, it may then proceed to evaluate the merits 
of the claim based on the entire record, after ensuring that 
the duty to assist has been fulfilled.  In order for evidence 
to be sufficient to reopen a previously denied and final 
claim, it must be both new and material.  If the evidence is 
not material, the inquiry ends and the claim cannot be 
reopened.  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Also, evidence received since the last final disallowance of 
the claim on any basis is presumed credible for purposes of 
reopening the claim, unless it is inherently false or untrue, 
or, if a statement or other assertion, it is beyond the 
competence of the person making the assertion.  See Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992); Robinette v. Brown, 8 Vet. App. 69 (1995).

The claim from which the instant appeal stems is that 
received in April 2000.  The veteran filed his original claim 
of entitlement to service connection, characterized then as 
"removal and rupture of left testicle," in May 1971, within 
weeks after discharge from service.  In an August 1971 rating 
decision, the RO granted service connection for left and 
right inguinal hernia, and assigned noncompensable ratings 
for each effective May 6, 1971, the day after discharge.  It 
also denied service connection for atrophic right testicle.  
The veteran was notified of the decision and of his appeal 
rights in August 1971, but did not initiate appeal.

In May 1995, the veteran petitioned the RO to reopen the 
previously denied claim as to the atrophied right testicle, 
characterized as "testicle hernia removal."  In November 
1995, the RO determined that no new and material evidence was  
submitted on the issue, and denied the claim on the grounds 
that the claim was thus not well-grounded on then-effective 
law requiring "well-grounded" claims.  A November 1995 
letter notified the veteran of this decision and of his 
appeal rights, but he did not initiate appeal.    
After November 1995, the veteran took no further action on 
his atrophic right testicle claim until April 2000, when he 
petitioned the RO to reopen the same claim.  The RO again 
denied the claim in September 2000, finding that no new and 
material evidence was submitted.  The veteran then perfected 
an appeal.  

Based upon the above, the November 1995 rating decision is 
the last final denial.  It is the operative VA rating action 
for the purposes of determining whether new and material 
evidence has been submitted thereafter on the issue of 
entitlement to service connection for atrophied right 
testicle.  Thus, any claim on the same issue is treated as a 
claim to reopen, and new and material evidence must be 
presented before the claim can be reopened. 

Evidence added to the record since November 1995 includes 
additional service medical and personnel records apparently 
not in the claims folder before 1995, lay statements from the 
veteran's mother and brother, the veteran's written 
statements, and Board hearing testimony.  All of these 
records are new in the sense that they were not of record in 
November 1995.  

In order to reopen a previously denied and final claim, the 
evidence not only must be new, but also must be material.  
The new evidence must, at the most basic level, be 
significant enough that not reopening the claim clearly would 
be unfair to the veteran.  See 38 C.F.R. § 3.156(a) (2000).  
On the one hand, this does not present a particularly onerous 
standard for the veteran.  However, the evidence must be 
carefully reviewed to determine whether, even if new in the 
sense that they were not of record as of the last final 
decision, it is not cumulative or redundant of "old" 
evidence and relates to an unestablished fact necessary to 
substantiate the claim.  

Here, the Board finds that the new evidence does not rise to 
the level of materiality consistent with the governing "new 
and material evidence" standard.  In this connection, it is 
probative that the key basis for initial 1971 denial, and as 
well, the 1995 confirmation of the 1971 denial, as cited by 
the RO in the rating decisions, was that then-current record 
showed that the veteran had entered service either with an 
atrophied or absent right testicle and with a history of 
inguinal hernia repair during childhood.  In 1971, the RO 
noted that, based on then-current claims file, the veteran 
had recurrent inguinal hernia, right, repaired in service in 
1969, but that hernia, left, was deemed minor and was not 
surgically repaired; nonetheless, a VA medical doctor had 
noted in July 1971 following a compensation and pension (C&P) 
examination that there were bilateral hernia repair scars.  
Thus, the RO conceded in 1971 that the claims file might not 
be complete as to the service medical records (inferring from 
the scars that the veteran might have had left hernia surgery 
as well in service), and granted service connection for 
inguinal hernia residuals, left and right.  Notably, the 
report of the July 1971 C&P examination also contained a 
history that the veteran's right testicle had been removed 
with hernia repair at a very young age.  The veteran 
submitted no evidence - lay or medical - as to the atrophied 
right testicle service connection claim in 1995, and the 
claim was denied.

Thus, under the facts of this case, evidence contrary to 
prior factual bases for denial could be deemed new and 
material.  As support for the April 2000 claim to reopen, the 
veteran submitted statements from his mother and brother to 
the effect that these individuals had personal knowledge that 
the veteran did not undergo right testicle removal as a 
child, and that surgical removal was performed in service, at 
a medical facility in Fort Benning, Georgia, in or around 
1969.  

During the appeal period, the RO obtained additional service 
medical records to include clinical records from Martin Army 
Hospital at Fort Benning.  The Board and the RO concede that 
the veteran's position as to in-service removal of the right 
testicle is valid.  The records from Martin Army Hospital do 
indicate that, in October 1969, the veteran underwent right 
hernioplasty; apparently during surgery, a small undescended 
right testicle was noted, located high in the scrotum below 
the external inguinal ring.  The testicle was noted as 
atrophic and was removed (right orchiectomy).  This evidence 
clearly is new as it directly contradicts evidence of record 
in 1995 that the veteran had had his right testicle 
surgically removed during childhood.  As to the atrophied 
state of the right testicle before service, the record, old 
and new, is consistent, as no new evidence challenges this 
fact.  However, the old record clearly differs from the new 
on the issue as to when the atrophied right testicle had been 
removed - it was removed in 1969, in service, not during 
childhood.  As such, to the extent that prior rating actions 
noted actual removal of the right testicle before service (as 
opposed to the presence of an atrophied testicle, with 
history of hernia), the actions appear to have been 
inaccurate.            

Notwithstanding the above, under the facts of this case, the 
Board does not find basis to reopen.  While the above 
evidence clearly is new, it is not deemed material.  This is 
so because, as a matter of the law, in-service removal of the 
right testicle is not considered an injury or disability for 
which service connection is permissible.  More specifically, 
as discussed earlier, the fact that the veteran had had 
entered service with an atrophied right testicle is not 
contested in the record.  This apparently was deemed a 
congenital or developmental defect upon entrance into 
service.  See September 1969 service entrance medical 
examination report.  VA regulations prohibit, in general, 
service connection and associated compensation for congenital 
or developmental defects, or absent, displaced or 
supernumerary parts.  38 C.F.R. §§ 3.303(c), 4.9 (2005).   

Moreover, VA rating criteria in 38 C.F.R. § 4.115b (2005) 
governing disabilities of the genitourinary system, 
Diagnostic Code 7524 (testis removal), provides, in pertinent 
part: "In cases of the removal of one testis as the result 
of a service-incurred injury or disease, other than an 
undescended or congenitally undeveloped testis, with the 
absence of nonfunctioning of the other testis unrelated to 
service, an evaluation of 30 percent will be assigned for the 
service-connected testicular loss.  Testis, undescended, or 
congenitally undeveloped is not a ratable disability."  
(Emphasis added.)  See Note to Diagnostic Code 7524.

The above-cited regulation is clear that, for the purposes of 
service-connected compensation benefits, removal of a 
testicle must have been the result of a service-incurred 
injury or disease, but that removal of undescended or 
congenitally undeveloped testicle, as is the case here, 
cannot be the basis of such benefits.  It bears repeating 
that nothing in the new or old record indicates that the 
veteran incurred an injury in service that necessitated 
removal of the right testicle, or which caused right 
testicular atrophy.  Rather, the veteran had surgery for 
recurrent inguinal hernia in service, experienced long before 
service, and residuals of this 
in-service hernia surgery have been service-connected, albeit 
with a noncompensable rating.  The right orchiectomy, a 
surgical procedure distinct from the hernioplasty, was 
performed during hernioplasty upon discovery of the atrophied 
and undescended right testicle.   

The Board also notes that 38 C.F.R. § 3.306(b)(1) provides 
that the usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  Thus, 
service connection is also not possible for the effects of 
this surgery, that is, the post-surgical effects of the 
removal of the preexisting atrophied and undescended right 
testicle.

In cases such as this, where the law, and not the evidence, 
is dispositive, the claim is to be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

Based on the foregoing, the Board is compelled to conclude 
that the claim cannot be reopened and remains denied.  The 
new evidence, while clearly new and pertinent, is not 
"material" as contemplated by 38 C.F.R. § 3.156(a) as it 
does not make this claim more viable; on the contrary, it has 
the opposite effect, as the claim itself has no legal merit.  
Sabonis, supra.    

II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

The Board notes that section 5103(a) notice was provided to 
the veteran in letters dated in September 2003 and January 
2004.  These letters informed the veteran of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that VAOPGCPREC 5-2004 held that, under 38 
U.S.C. § 5103(a), VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  To the 
extent that section 5103(a) notice may be necessary in this 
case, the Board acknowledges that the section 5103(a) letters 
were sent to the veteran after the RO's September 2000 
decision that is the basis for this appeal.  In this case, 
however, the unfavorable RO decision that is the basis of 
this appeal was already decided by the time the VCAA was 
enacted.  The Court acknowledged in Pelegrini at 120 that 
where, as here, the Section 5103(a) notice was not mandated 
at the time of the initial RO decision, the RO did not err in 
not providing such notice.  Rather, the appellant has the 
right to content-complying notice and proper subsequent VA 
process.  

The Board also acknowledges that the September 2003 and 
January 2004 letters did not ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Viewed in 
context, however, the VCAA notice that the veteran did 
receive did not compromise "the essential fairness of the 
[adjudication]." See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). The veteran has had a "meaningful opportunity to 
participate effectively" in the processing of his claims. 
Mayfield , Id. The Board finds that the present adjudication 
of the issues on appeal does not result in any prejudice to 
the veteran.

The Board need not further discuss VA's compliance VCAA under 
the circumstances of this case.  Under 38 C.F.R. 
§ 3.159(d)(2005), VA is not required to assist, or continue 
assisting, in the development of a claim where there is "no 
reasonable possibility that any assistance VA would provide 
to the claimant would substantiate the claim."  
Circumstances under which VA need not assist in claim 
substantiation includes situations where, as here, a claimant 
is not entitled to the benefit sought as a matter of law.  
Here, VCAA claim development assistance provided during the 
appeal period, prior to the Board's review, has resulted in 
the association with the claims file additional pertinent 
records, namely the Martin Army Hospital clinical records; 
however, such records constitute evidence that lead to a 
conclusion that the claim is not viable as a matter of law.  
Sabonis, supra.  See also VAOPGCPREC 5-2004.       


ORDER

No new and material evidence having been received on the 
previously denied and final claim of entitlement to service 
connection for atrophied right testicle, the claim is not 
reopened.  The appeal is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


